Citation Nr: 9934735	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  94-17 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left ear condition, 
including loss of the eardrum and middle ear apparatus, and 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and her husband


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active duty for training from February to 
September 1977, and active duty from May 1978 to December 
1985 and from March 1986 to July 1990.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1992 RO rating decision that denied service 
connection for left ear disability, including hearing loss.  
The Board remanded the case to the RO in February 1997 for 
additional development and the case was returned to the Board 
in 1999.


REMAND

In February 1997, the Board remanded the case to the RO in 
order to have the veteran undergo a VA medical examination to 
determine the nature and extent of her left ear problems, and 
to obtain opinions as to the etiology of any left ear 
problems found.  In October 1997, she underwent a VA 
audiological evaluation and the examiner opined that the 
veteran had hearing loss prior to entry into service and that 
any worsening of this hearing loss was due to the natural 
progression of her left ear problems.  She also underwent a 
VA ear examination to determine the nature and extent of any 
other left ear defects, including disabilities of the middle 
ear and eardrum.

A review of the report of the veteran's VA ear examination in 
October 1997 does not indicate that the examiner reviewed the 
veteran's claims folder prior to the examination as requested 
by the Board in its February 1997 remand.  The examiner noted 
that the reports of the veteran's treatment at Charleston, 
South Carolina by Dr. Blomberg (Blumberg) in 1990 would be 
helpful in determining the nature of her left ear 
difficulties.  The veteran's claims folder contains medical 
reports of the veteran's treatment by Dr. Blumberg in 1990 
and 1991 at the Charleston Naval Hospital.  Nor did the 
examiner who conducted the October 1997 VA ear examination 
provide opinions as to the etiology of the veteran's left ear 
conditions, other than hearing loss, as requested by the 
Board in the February 1997 remand.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court) has held that a remand by 
the Court or the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  In that case, the Court 
held that the Board erred in failing to return a VA 
examination report as inadequate where the orders in a prior 
Board remand were not complied with.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The report of the veteran's October 
1997 VA ear examination and her claims 
folder should be sent to the physician 
who conducted the examination or, if 
unavailable, to another appropriate 
physician for the preparation of an 
addendum to this report that includes 
opinions as to the etiology of the 
veteran's left ear conditions, other than 
hearing loss.  The physician should 
acknowledge review of the claims folder 
and give fully reasoned opinions as to 
whether, and if so to what extent, her 
left ear conditions, other than hearing 
loss, became worse during her periods of 
service; and if so, whether that 
worsening was clearly and unmistakably 
the result of the natural progress of the 
condition.  The physician should support 
his or her opinions by discussing medical 
principles as applied to specific medical 
evidence in the veteran's case.

2.  After the above development, the RO 
should review the veteran's claim for 
service connection for a left ear 
disability.  If action remains adverse to 
her, an appropriate supplemental 
statement of the case should be sent to 
her and the representative.

The veteran and the representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




